Title: To George Washington from George Lewis, 16 March 1791
From: Lewis, George
To: Washington, George

 

Ilustrious Sir
Philada March 16th 1791

You undoubtadly will be suppriesed at receiving a Let⟨mutilated⟩ a person that has not the honour of the smallest personal accquaintence with You; but being firmly in the belief that a Gentleman of Such Distinguished abilities and Love for Mankind as Your Exellancy would freely pardon the Liberty I have taken in troubling you at present[.] In perruseing the Debates of Congress find the[y] had a bill before them for opening a Land office in the Western Territory in the District between Owabashe & Miami Rivers; this bussiness I presume will be finished at next Session.
It will then follow of Corse that Your Exellancy will have the appointing of a Regester & Deputy Regester of Land office & a principle Surveyor for sd District; in the appointment of the Principal Surveyor I presume that a ⟨mutilated⟩ was well acquainted with that ⟨Country⟩ & of Sufficient abilities would be preferd to one unacquainted with the Country the Names of Rivers Creeks &c. when the principal Surveyor of any District or County has a personal knowledge of the District to which he belongs the Names of Rivers Creeks &c. he has it in his power to prevint a great deal of Confution that might arise amongts the Locators on their Calling one River Creek &c. by two or more Names—in consequence of my being on a Number of Expiditions in that Country against the Savages & having Lived for this Seven Years Last past ⟨in⟩ the Kentucky Country have gained a Considerable knowledge of that Country as to my abilities & integerty to Discharge such a trust I make no doubt but could produce Sattisfactory proof thereof. I have inclosed two Cartifycates given me by Gentlemen for whom I have done a great deal of business in that way ⟨mutilated⟩ Colo. Thomas Marshall Principal Surveyor of Feyette County the other from Colo. James Garrard ⟨Sr⟩ Survayor of Bourbon County have Likewise Troubled you with a Small Book in which have Recorded the Lands in which I am interested these I intend for no other use but a Small proof of my knowledge in the Surveying bussiness both in Theora & practice—I conceive this business will be attended with a great Deal of Trouble & danger therefore not many Gent. would be solicitous of the appointment—Should

you⟨r⟩ Exellancy be of oppinion that I could obtain the appointment I will furnish myself with suffici⟨ent⟩ proofs &c. of my abillities &c. I shall be in Philadelphia at next Session Should such a Bill pass the house will do myself the honour to wait on You.
⟨Mutilated from⟩ this Town on Saturday Morning for Kentucky Should Your Exellancy have an⟨y⟩ Dispatches for that country or any of the Post⟨s⟩ on ohio I Should be happy in being the beare⟨r⟩.
I will Send tomorrow Evening for the Book &c. at which time if Your Exellancy thinks prop⟨er⟩ I can receive a few Lines from You informing me of this bussiness & whether or not I Shall be honoured with any Commands for the Westard.
  Pray excuse the freedom I have taken in troubli⟨ng⟩ Your Exellancy and Except of my warmest wishes for yours & Ladys Lives & Health & believe me to be with every Sentiment or real Esteem & friendsh⟨ip⟩ Your most Devoted Hume Servt

George Lewis

